Citation Nr: 1802043	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  13-44 036A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a bilateral hip and/or lower extremity nerve disorder, to include secondary to residuals of a pelvic stress fracture.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Ko, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training from January 2006 to March 2006.   She is service connected for disorders relating to that term of service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

The appellant testified at a videoconference hearing in March 2017 before the undersigned.  A copy of the transcript has been associated with the claims file.

The issue of entitlement to a compensable disability rating for residuals of a healed pelvic stress fracture was raised at the March 2017 hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

At the March 2017 hearing the appellant reported seeing a chiropractor at least once a month for what she claimed were service related lower extremity nerve issues, including foot cramping.  Unfortunately, it appears that those medical records are not of record.  VA has an affirmative duty to assist claimants obtain relevant records.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c) (2017).  Thus, VA should attempt to locate and associate the outstanding medical records.

The October 2008 and October 2016 VA examinations are inadequate to make an informed decision on the appellant's claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations do not address the etiology of the appellant's November 2009 diagnosis of bilateral hip trochanteric bursitis, which is considered a current disability for VA purposes as the appellant was diagnosed with it during the pendency of her claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Hence, a new VA examination is warranted.      

Accordingly, the case is REMANDED for the following action:

1.  Obtain all relevant and outstanding VA and private medical records pertaining to any hip disorder, to include any lower extremity nerve disorder.  This specifically includes securing records from her chiropractor.  If the AMC/RO cannot locate any Federal records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AMC/RO must then: (a) notify the appellant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The appellant must then be given an opportunity to respond.

2.  Thereafter, schedule the appellant for a VA examination to address the nature and etiology of any diagnosed hip and/or lower extremity nerve disorder, to include bilateral hip trochanteric bursitis.  The examiner must review the VBMS and Virtual VA files, including the appellant's lay statements.  Following the examination the examiner must opine whether it is at least as likely as not that any diagnosed hip and/or lower extremity nerve disorder is related to service.  If not, the examiner must opine whether it is at least as likely as not that any diagnosed hip and/or lower extremity nerve disorder is caused or aggravated by the appellant's service connected residuals of a pelvic stress fracture.

A complete, well-reasoned rationale must be provided for any opinion offered.  If any requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training. 

3.  After the development requested has been completed the AMC/RO should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  The AMC/RO must ensure that each examiner documented his/her consideration of Virtual VA.  If any report is deficient in any manner, the AMC/RO must implement corrective procedures at once.

4.  The appellant is hereby notified that it is her responsibility to report for all examinations, and to cooperate in the development of her claim.  She is further advised that the consequences for failure to report for a VA examination without good cause may include denial of her claim.  38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the appellant does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examination was sent to her last known address.  It should also be indicated whether any notice sent was returned as undeliverable.

5.  After completing any additional development deemed necessary, readjudicate the claim.  If the benefit requested on appeal is not granted to the appellant's satisfaction, she must be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

